On Petition for Rehearing
PER CURIAM.
In a petition for rehearing William A. Jarvis, Inc., points out that our opinion, sustaining the judgment against it, does not discuss one of its contentions. -This appellant argued that it should have been granted judgment, notwithstanding the verdict, on the theory that the uncon-troverted evidence required a ruling as a matter of law that Jarvis, Inc., was the statutory employer of the workman Le-beck who sued it for injuries incurred during the course of his employment. We did not overlook this contention. We did not and we do not find merit in it.
Nothing else in the petition for rehearing requires comment beyond what has been said in our original opinion. Accordingly, the petition for rehearing is denied.